Order issued October 20, 2014




                                       S   In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                      ________________________________________

                                 No. 05-14-00237-CR
                      ________________________________________

                      JEFFREY RAYMOND MOTT, JR., Appellant

                                             V.

                          THE STATE OF TEXAS, Appellee


                                        ORDER

                       Before Justices O’Neill, Lang-Miers, and Brown

       Based on the Court’s opinion of this date, we GRANT the May 9, 2014 and July 14,

2014 motions of Hannah Stroud for leave to withdraw as appointed counsel on appeal. We

DIRECT the Clerk of the Court to remove Hannah Stroud as counsel of record for appellant.

We DIRECT the Clerk of the Court to send a copy of this order and all future correspondence to

Jeffrey Raymond Mott, Jr., SO No. 301914, Collin County Detention Facility, 4300 Community

Avenue, McKinney, Texas, 75071.



                                                    /Elizabeth Lang-Miers/
                                                    ELIZABETH LANG-MIERS
                                                    JUSTICE